Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 1 of 48 PageID #: 5708



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  SCOTT T. BALLOCK,

                       Plaintiff,

  v.                                                    CIVIL ACTION NO. 1:17CV52
                                                              (Judge Keeley)

  ELLEN RUTH COSTLOW AND
  STATE TROOPER MICHAEL KIEF

                       Defendants.


                MEMORANDUM OPINION AND ORDER GRANTING
          KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
       GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
  [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
  PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

         According to the plaintiff, Scott T. Ballock (“Ballock”), the

  Federal Bureau of Investigation (“FBI”) terminated his employment

  as a consequence of his arrest by the West Virginia State Police in

  2013. Characterizing the events leading to his termination as an

  elaborate conspiracy, Ballock filed this lawsuit under 42 U.S.C. §

  1983 and West Virginia state law against his former spouse, Ellen

  Ruth       Costlow   (“Costlow”),      and   three    (3)   West   Virginia   State

  Troopers,       Michael Kief (“Kief”), Ronnie M. Gaskins (“Gaskins”),

  and Chris Berry (“Berry).1 Pending before the Court are motions for

  summary       judgment   filed    by    Kief    and    Costlow,    the   remaining

  defendants in the case (Dkt. Nos. 114; 116). For the reasons that



         1
         Berry was dismissed from the case on October 11, 2019 and
  Gaskins was dismissed from the case on December 6, 2019 (Dkt. Nos.
  139, 146).
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 2 of 48 PageID #: 5709



  BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                MEMORANDUM OPINION AND ORDER GRANTING
          KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
       GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
  [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
  PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

  follow, the Court GRANTS Kief’s motion, GRANTS IN PART Costlow’s

  motion, and DISMISSES the federal claims with prejudice.

                                  I. BACKGROUND

        As it must, the Court recites the facts in the light most

  favorable to the non-moving party, Ballock. See Providence Square

  Assocs., L.L.C. v. G.D.F., Inc., 211 F3d 846, 850 (4th Cir. 2000).

  A.    Family Court Proceedings and Criminal Charges

        After a tumultuous marriage, Costlow filed for divorce from

  Ballock in October, 2012 (Dkt. No. 116-1 at 2). Almost a year

  later, in August, 2013, Ballock’s father, Tom Ballock, called Kief

  to accuse Costlow of having an affair with Berry (Dkt. No. 116-1 at

  6).   As   part   of   his   investigation   into   the   allegation,   Kief

  questioned Costlow, who then filed a criminal complaint against

  Ballock, alleging harassment. Id. at 7, 8. Kief assigned Gaskins to

  investigate that complaint.

        Based on his review of 3,000 email and text messages between

  Ballock and Costlow contained on a DVD-R provided to him by

  Costlow, Gaskins submitted a report and the DVD-R to Monongalia

  County Assistant Prosecuting Attorney Cindy Scott (“Assistant

  Prosecuting Attorney Scott”) for her consideration. After her

                                        2
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 3 of 48 PageID #: 5710



  BALLOCK V. COSTLOW, ET AL.                                            1:17CV52

                MEMORANDUM OPINION AND ORDER GRANTING
          KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
       GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
  [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
  PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

  reviewing the documents, Scott advised Gaskins to charged Ballock

  with Harassment and Harassment by Electronic Device (Dkt. Nos. 116-

  1 at 7, 116-6 through 116-16). See also W. Va. Code §§ 61-2-9a(b),

  61-3C-14a(a)(2).

        Thereafter,     on   September       12,   2013,   Monongalia    County

  Magistrate Sandy Holepit (“Magistrate Holepit”) received Gaskins’s

  complaint and, finding probable cause, issued two warrants for

  Ballock’s arrest. The West Virginia State Police (“State Police”)

  arrested Ballock the next day outside the Monongalia County Family

  Court (“Family Court”) courtroom, during a recess in a child

  custody hearing involving Ballock and Costlow.(Dkt. Nos. 49 at 5;

  116-20).

        Ballock contends that the investigation and arrest were part

  of a coordinated effort between Kief and Costlow to “benefit

  Costlow in the Family Court proceedings and to damage and harm

  [him] personally.” (Dkt. Nos. 49 at 5). In support, he relies on a

  comment made by the Family Court judge that Ballock’s arrest may

  have been the result of an effort to influence him (Dkt. No. 114-

  26). Ballock asserts that, before the hearing, Costlow had emailed

  Gaskins providing the date and time of the custody hearing (Dkt.

                                         3
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 4 of 48 PageID #: 5711



  BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                MEMORANDUM OPINION AND ORDER GRANTING
          KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
       GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
  [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
  PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

  No. 114-26). Kief contends that the location of the arrest was

  based solely on the safety concerns of the State Police officers

  who knew that Ballock, as an FBI agent otherwise authorized to

  carry a firearm, would not be armed inside the Monongalia County

  courthouse (Dkt. No. 114-19 at 10).

          On May 9, 2014, the Family Court entered a final divorce

  decree that included “permanent injunctive relief,” enjoining

  Ballock and Costlow from “contact[ing] any employer regarding the

  other party in any fashion whatsoever” (Dkt. No. 117-1) Attached to

  the decree was a handwritten “Mutual No Contact Order” that stated,

  in pertinent part:

          She is not to communicate with SB’s Employer FBI, ever
          He is not to contact/communicate with EB’s employer,
          ever, present or future
          Email & Text only as to kids
          Nothing will be posted on the internet by SB or TB

  Id. (formatting in original).

          Nearly two years after entry of this divorce decree, in April,

  2016,     the   Monongalia   County   Prosecuting    Attorney    moved   for

  dismissal of the criminal charges against Ballock (Dkt. No. 49 at

  6). As part of the motion, she included a written acknowledgment by

  Ballock (1) that probable cause had existed for his arrest, and (2)

                                        4
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 5 of 48 PageID #: 5712



  BALLOCK V. COSTLOW, ET AL.                                          1:17CV52

                MEMORANDUM OPINION AND ORDER GRANTING
          KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
       GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
  [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
  PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

  that he had continued to communicate with Costlow long after she

  directed him to stop (Dkt. No. 114-21 at 3).2 Also as part of the

  dismissal    of   the   harassment   charges,    Costlow   agreed    not   to

  communicate “any disparaging information or commentary to Scott

  Ballock’s employer or place of employment.” Id. Finally, both

  Ballock and Costlow agreed that the Family Court would retain

  jurisdiction over any future family issues. Ballock’s criminal

  charges were expunged on July 13, 2016 (Dkt. No. 49 at 7).

        Ballock now argues that the dismissal of the criminal charges

  evinces the malign nature of Kief’s motive. He notes the apparent

  close contact between Kief and Costlow from the time the criminal

  case against him was filed until his termination by the FBI. He

  further points to the fact that Kief and Costlow exchanged emails

  on topics ranging from evidence of Ballock’s defense to suggested

  topics of discussion for Kief when he met with the FBI (Dkt. Nos.

  114-27; 114-29).




        2
        Ballock now disclaims the truthfulness of his admission that
  probable cause existed, but it is telling that, in his deposition,
  he admitted that he continued to message Costlow after she asked
  him to stop doing so (Dkt. Nos. 114-2 at 10; 124 at 6).

                                        5
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 6 of 48 PageID #: 5713



  BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                MEMORANDUM OPINION AND ORDER GRANTING
          KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
       GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
  [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
  PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

  B.    FBI Termination

        During the State Police investigation, either Kief or Gaskins

  notified the FBI that Ballock was under criminal investigation for

  harassing his wife (Dkt. Nos. 114-1 at 8; 114-3 at 11). Pointing

  out that Gaskins had provided the FBI with a copy of the DVD-R

  containing Ballock’s email and text messages to Costlow (Dkt. No.

  114-1 at 8-9), Ballock contends that this disclosure must have

  prompted the FBI to initiate its own investigation into Costlow’s

  allegations of harassment. (Dkt. Nos. 114-22 at 1). But no matter

  what may have prompted the FBI’s investigation, it is undisputed

  that, as part of that investigation, the FBI interviewed both Kief

  and Costlow. (Dkt. Nos. 114-1 at 19; 114-3 at 16-17; 114-24 at 5;

  116-1 at 9). According to Ballock’s theory of the case, these

  interviews establish that Costlow, with the assistance of Kief,

  violated the no-contact agreements that were attached to the motion

  to dismiss Ballock’s criminal charges and also her divorce decree.

        After the conclusion of the FBI’s investigation, its Office of

  Professional Responsibility (“OPR”) sent a letter to Ballock on

  April 10, 2017, notifying him that, by a preponderance of evidence

  standard, it had concluded that he had committed an offense under

                                        6
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 7 of 48 PageID #: 5714



  BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                MEMORANDUM OPINION AND ORDER GRANTING
          KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
       GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
  [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
  PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

  W. Va. Code § 61-3C-14(a) (Dkt. No. 114-22) and was recommending

  his dismissal (Dkt. No. 114-22). On September 21, 2017, the FBI’s

  Assistant Director of Human Resources concurred with the OPR’s

  recommendation and dismissed Ballock for conduct representing a

  willful and intentional violation of FBI rules and regulations

  (Dkt. No. 114-19 at 1). Ballock appealed his termination and, in

  September, 2017, his case was remanded for re-adjudication (Dkt.

  No. 114-25 at 1-2).

        Following that re-adjudication, the OPR, on November 15, 2018,

  again recommended that Ballock be dismissed. The OPR based its

  recommendation on three independent reasons: (1) misuse of a

  weapon/safety violation; (2) unprofessional off-duty conduct; and

  (3) lack of candor/lying under oath (Dkt. No. 114-24). Ultimately,

  on March 5, 2019, the FBI’s Acting Assistant Director terminated

  Ballock (Dkt. No. 114-25). Relevant to the issues raised here, the

  FBI’s letter of dismissal specifically states that it did not

  consider    Ballock’s   arrest   in   reaching   its   decision.   Ballock,

  however, insists that his arrest triggered a chain of events

  ultimately leading to his termination. Id. at 4.




                                        7
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 8 of 48 PageID #: 5715



  BALLOCK V. COSTLOW, ET AL.                                          1:17CV52

                MEMORANDUM OPINION AND ORDER GRANTING
          KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
       GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
  [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
  PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

  C.    The Instant Case

        Ballock alleges that shortly after he filed his pro se

  complaint on April 6, 2017, naming State Troopers Kief, Gaskins,

  and Berry as defendants, an unidentified representative of the

  State Police visited the FBI’s Clarksburg, West Virginia Resident

  Agency to     complain about Ballock’s lawsuit (Dkt. No. 49 at 31).

  While Kief acknowledges that he called the FBI on April 10, 2017,

  but   only   after   Ballock    harassed   the   State   Troopers    at   the

  Morgantown State Police detachment (Dkt. No. 114-1 at 11), he

  adamantly denies either visiting the FBI or filing a complaint

  against Ballock (Dkt. No. 114-3 at 20, 23). Ballock, for his part,

  admits that he visited the Morgantown State Police detachment but

  claims his purpose was not harassment but to serve the State Police

  defendants in person with his lawsuit. Id.

  D.    Procedural Background

        After Ballock filed his first complaint pro se on April 6,

  2017 (Dkt. No. 1), three amendments followed. He was represented by

  counsel by the time he filed his second amended complaint on

  October 13, 2017 and third amended complaint on December 20, 2017

  (Dkt. Nos. 45, 49). As currently postured, his third amended

                                        8
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 9 of 48 PageID #: 5716



  BALLOCK V. COSTLOW, ET AL.                                              1:17CV52

                MEMORANDUM OPINION AND ORDER GRANTING
          KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
       GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
  [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
  PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

  complaint alleges causes of action under both 42 U.S.C. § 1983 and

  West Virginia state law (Dkt. No. 49).

          Following the conclusion of discovery, the State Trooper

  defendants and Costlow filed motions for summary judgment on July

  8, 2019 (Dkt. Nos. 114; 116). Ballock also filed a motion for

  partial summary judgment as to Costlow and Kief on July 9, 2019

  (Dkt. No 117). On October 11, 2019, the Court denied Ballock’s

  motion (Dkt. No. 139). It also granted in part the State Trooper

  defendants’ motion and dismissed Berry from the case with prejudice

  (Dkt. No. 139). Later, on December 6, 2019, the parties stipulated

  to the dismissal, with prejudice, of all claims against Gaskins

  (Dkt.    No.   146).   Thus,   only   Kief   remains   as   a   State   Trooper

  defendant.

          Ballock’s claims against Kief include allegations of (1) abuse

  of process under § 1983 and state law; (2) malicious prosecution

  under § 1983 and state law; (3) conspiracy under § 1983 and state

  law; (4) intentional infliction of emotional distress under state

  law; and (5) tortious interference with an employment contract




                                         9
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 10 of 48 PageID #: 5717



   BALLOCK V. COSTLOW, ET AL.                                             1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   under state law. Id. He asserts those same claims against Costlow,3

   as well as claims of defamation under § 1983 and state law, and

   slander and breach of contract of under state law. Id.

                               II. LEGAL STANDARD

         Summary    judgment   is   appropriate       where   the    “depositions,

   documents,      electronically   stored       information,       affidavits   or

   declarations,     stipulations   .   .    .   ,   admissions,     interrogatory

   answers, or other materials” establish that “there is no genuine

   dispute as to any material fact and the movant is entitled to

   judgment as a matter of law.” Fed R. Civ. P. 56(a), (c)(1)(A). When

   ruling on summary judgment, the Court reviews evidence “in the

   light most favorable” to the nonmoving party. Providence Square

   Assocs., L.L.C. v. G.D.F., Inc., 211 F.3d 846, 850 (4th Cir. 2000).

   The Court must avoid weighing the evidence or determining its truth

   and limit its inquiry solely to a determination of whether genuine

   issues of triable fact exist. Anderson v. Liberty Lobby, Inc., 477

   U.S. 242, 249 (1986).


         3
         Counts Ten and Eleven both allege tortious interference with
   an employment contract. Although Count Ten is filed against both
   Costlow and Kief, it alleges no facts involving Costlow. Therefore,
   the Court will DISMISS Count Ten WITH PREJUDICE as to Costlow.

                                        10
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 11 of 48 PageID #: 5718



   BALLOCK V. COSTLOW, ET AL.                                          1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

           The moving party bears the initial burden of informing the

   Court    of   the   basis   for   the   motion   and   of   establishing   the

   nonexistence of genuine issues of fact. Celotex Corp. v. Catrett,

   477 U.S. 317, 323 (1986). Once the moving party has made the

   necessary showing, the non-moving party “must set forth specific

   facts showing that there is a genuine issue for trial.” Anderson,

   477 U.S. at 256 (internal quotation marks and citation omitted).

   The “mere existence of a scintilla of evidence” favoring the

   non-moving party will not prevent the entry of summary judgment;

   the evidence must be such that a rational trier of fact could

   reasonably find for the nonmoving party. Id. at 248–52.

                          III. APPLICABLE FEDERAL LAW

           Title 42 U.S.C. § 1983 provides a remedy for those who suffer

   a “deprivation of any rights, privileges, or immunities secured by

   the Constitution and laws” by one acting “under color of any

   statute, ordinance, regulation, custom, or usage, of any State.”

   The essential elements of a § 1983 action are that the defendant

   (1) was acting under color of state law and (2) deprived plaintiff

   of a right, privilege or immunity secured by the Constitution or

   laws of the United States. Clark v. Link, 855 F.2d 156, 161 (4th

                                           11
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 12 of 48 PageID #: 5719



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   Cir. 1988) (citing Briley v. California, 564 F.2d 849, 853 (9th

   Cir. 1977)). The first element of a § 1983 claim requires the

   conduct allegedly causing the deprivation of rights to be fairly

   attributable to the state. Conner v. Donnelly, 42 F.3d 220, 223

   (4th Cir. 1994). Generally, a public employee acts under color of

   law “while acting in his official capacity or while exercising his

   responsibilities pursuant to state law.” Id. (quoting West v.

   Atkins, 487 U.S. 42, 50 (1988)).

         Section 1983 is available even if a plaintiff can seek

   vindication    of   rights    through     the   enforcement   of   a   state

   constitution or statute. “The federal remedy is supplementary to

   the state remedy, and the latter need not be first sought and

   refused before the federal one is invoked.” Zinermon v. Burch, 494

   U.S. 113, 124 (1990) (quoting Monroe v. Pape, 365 U.S. 167, 183

   (1961)). Accordingly, when a court has original jurisdiction over

   § 1983 claims, it also has supplemental jurisdiction over “all

   other claims that are so related . . . that they form part of the

   same case or controversy.” 28 U.S.C. § 1367.




                                        12
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 13 of 48 PageID #: 5720



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

                                  IV. ANALYSIS

   A.    CLAIMS AGAINST DEFENDANT STATE TROOPER MICHAEL KIEF

         Kief’s role in the events at issue include having contacted

   Costlow after Tom Ballock called him, and also having assigned

   Gaskins to investigate the harassment complaint filed by Costlow.

   In addition, he was present when Ballock was arrested at the Family

   Court, and also attended the hearing on the state’s motion to

   dismiss the criminal charges against Ballock. He communicated with

   Costlow via email during the pendency of the state criminal charges

   and also during the FBI’s administrative investigation. He was

   interviewed by the FBI as part of its investigation, and called the

   FBI after Ballock visited the State Police detachment.

         1. Counts One and Four: Abuse of Process under § 1983 and
         State Law

         Kief argues he is entitled to summary judgment on Counts One

   and Four because Ballock cannot point to a willful or malicious

   misuse of the criminal complaint and arrest process, and because

   the statute of limitations has run on Ballock’s § 1983 cause of

   action (Dkt. No. 114-1 at 15-17).

         In support of his abuse of process claims, Ballock contends


                                        13
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 14 of 48 PageID #: 5721



   BALLOCK V. COSTLOW, ET AL.                                           1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   three improper purposes motivated Kief’s actions: (1) intent to

   prejudice the Family Court judge; (2) intent to have Ballock

   terminated by the FBI; and (3) intent to intimidate Ballock’s

   father, who maintained a website containing disparaging remarks

   about Costlow (Dkt. Nos. 117 at 4-5; 124 at 19). As explained

   below, even if true, none of these purposes establishes an improper

   use of the process itself.

               a. State Abuse of Process Claim

         An abuse of process claim consists of the willful or malicious

   misuse or misapplication of lawfully issued process to accomplish

   some purpose not intended or warranted by that process. Williamson

   v. Harden, 585 S.E.2d 369, 372 (W. Va. 2003) (quoting Preiser v.

   MacQueen, 352 S.E.2d 22, 28 (W. Va. 1985)). The elements of an

   abuse of process claim include “first, an ulterior purpose, and

   second, a willful act in the use of the process not proper in the

   regular conduct of the proceeding.” Preiser, 352 S.E.2d at 28 n.8

   (emphasis    added)   (citation    omitted).    Notably,    “there    is   no

   liability where the defendant has done nothing more than carry out

   the process to its authorized conclusion, even though with bad

   intentions.” Id.

                                        14
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 15 of 48 PageID #: 5722



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

         The tort of abuse of process focuses on the use of the process

   itself, and not on the initiation of the process:

         The distinctive nature of an action for abuse of process
         . . . is that it lies for the improper use of a regularly
         issued process, not for maliciously causing process to
         issue . . . As to the proof of malice, we have seen that
         such proof is not necessary as to the issuance, but is
         necessary to the use, of the process, in order to sustain
         an action of this character.

   S. States Coop. Inc. v. I.S.P. Co., 198 F. Supp. 2d 807, 816 (N.D.

   W. Va. 2002) (quoting Preiser, 352 S.E.2d 28-29).

         The decision in Rami v. Sovereign Bank N.A highlights the

   difference between improper use and improper initiation of process.

   Rami v. Sovereign Bank N.A., No. 3:12-CV-87, 2013 WL 412623 (N.D.

   W. Va. Feb. 1, 2013). The plaintiff in Rami alleged that a bank had

   fraudulently foreclosed on his property to create a strategically

   low bid in order to inflate the amount of its deficiency judgment

   against him. Id. at *2. The court held that the plaintiff had

   failed to show (1) that the bank had an ulterior purpose in the

   deficiency judgment proceedings other than the lawful purpose of

   obtaining the judgment or (2) that the bank did some willful act

   during the course of the deficiency judgment proceeding that was

   not proper in the regular conduct of the proceeding. Id. at *3.

                                        15
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 16 of 48 PageID #: 5723



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

         So too here. Although the three improper purposes Ballock

   intuits to Kief speak to why Kief may have initiated Ballock’s

   arrest (attempting to influence the Family Court judge may speak to

   an ulterior purpose for the location of arrest), it is undisputed

   that both the State Police and the FBI had legitimate safety

   concerns to “ensure [Ballock] was unarmed and to minimize the risk

   of violence” during his arrest (Dkt. No. 114-19 at 10). And there

   is no evidence that, at the time the Family Court judge made his

   comments, he had any knowledge of such concerns (Dkt. Nos. 114-1 at

   27; 114-19 at 11). Therefore, the unrefuted evidence of record

   establishes that Kief and the State Police had legitimate reasons

   for arresting Ballock when, where, and how they did.

         Moreover,   no   irregular   or     unlawful   acts   occurred   during

   Ballock’s arrest. He was never handcuffed (Dkt. Nos. 114-2 at 28)

   and, according to Kief, the arresting officers immediately “took

   him upstairs and got him arraigned” (Dkt. No. 114-3 at 24). As in

   Rami, no act occurred that was not in the regular course of an

   arrest, and no evidence of record rises to the level of an abuse of

   the criminal process by Kief.




                                        16
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 17 of 48 PageID #: 5724



   BALLOCK V. COSTLOW, ET AL.                                                 1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

               b. Section 1983 Abuse of Process Claim

         A § 1983 abuse of process claim, like a state claim for abuse

   of process, emphasizes the difference between improper initiation

   and improper use of process; each requires improper use as a

   necessary element. Although the Fourth Circuit has not explicitly

   analyzed the nature of an abuse of process claim under § 1983,

   other circuits have held that abuse of process is, in effect, a

   denial of procedural due process. Cook v. Sheldon, 41 F.3d 73, 80

   (2d Cir. 1994)(citing Jennings v. Shuman, 567 F.2d 1213, 1220 (3d

   Cir. 1977)). The Supreme Court of the United States elaborated on

   the nature of the federal action in the seminal case of Heck v.

   Humphrey, 512 U.S. 477, 486 (1994), stating that “[t]he gravamen of

   that tort is . . . some extortionate perversion of lawfully

   initiated      process   to    illegitimate      ends.”    (internal      citations

   omitted).

         The same reasons that bar Ballock’s state law abuse of process

   claim bar his federal claim. Based on the uncontested evidence, no

   rational trier of fact could find Kief misused Ballock’s lawfully

   issued   and    executed      arrest   warrant    for     an   improper    purpose.

   Further, Ballock has not shown any process he was denied in his

                                           17
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 18 of 48 PageID #: 5725



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   criminal proceeding, his divorce proceeding, or the termination of

   his employment. Therefore, to the extent that the essence of a §

   1983 abuse of process claim involves a denial of procedural due

   process, Ballock has failed entirely to make out any such claim

   against Kief. Kief therefore is entitled to summary judgment on

   Counts One and Four.

               c. Statute of Limitations

         In the alternative, both the state and federal abuse of

   process claims are time-barred. Courts hearing § 1983 claims apply

   the “most analogous state statute of limitations.” Owens v. Okure,

   488 U.S. 235, 240 (1989) (quoting Wilson v. Garcia, 471 U.S. 261

   (1985)). In West Virginia, § 1983 actions are considered personal

   injury actions subject to the two year statute of limitations.

   McCausland v. Mason Cnty. Bd. of Educ., 649 F.2d 278, 279 (4th Cir.

   1981); W. Va. Code § 55-2-12.

         Although    state   law   governs    the   applicable    statute    of

   limitations, “federal law controls” when “[t]he applicable statute

   of limitations begins to run once a claim accrues.” A Society

   Without a Name v. Virginia, 655 F.3d 342, 348 (4th Cir. 2011)

   (citing Cox v. Stanton, 529 F.2d 47, 50 (4th Cir. 1975)). An abuse

                                        18
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 19 of 48 PageID #: 5726



   BALLOCK V. COSTLOW, ET AL.                                          1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   of process claims accrues on the date a plaintiff is arrested.

   Denmark v. Starcher, No. 1:14CV58, 2014 WL 7272789, at *5 (N.D. W.

   Va. Dec. 18, 2014).

         The statute of limitations on a state law abuse of process

   claim is even shorter: “An action for abuse of process must be

   brought within one year from the time the right to bring the action

   accrued,”    that   is,   “from   the    termination   of   the   acts   which

   constitute the abuse complained of, and not from the completion of

   the action in which the process issued.” Preiser, 352 S.E.2d at 29

   (citing 1 A.L.R. 3d 953-54 (1965)). Here, the investigation and

   arrest ended on the day of Ballock’s arrest, September 13, 2013

   (Dkt. Nos. 49 at 5). Ballock, however, did not file his first

   complaint until April 6, 2017 (Dkt. No. 1). Accordingly, both his

   federal and state abuse of process claims are untimely, and Kief is

   entitled to summary judgment as to Counts One and Four based on the

   alternative ground that these claims are untimely filed.

         2. Counts Two and Five: Malicious Prosecution under § 1983 and
         State Law

         Ballock alleges that Kief and Costlow initiated the criminal

   charges against him “not out of a belief that probable cause



                                           19
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 20 of 48 PageID #: 5727



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   existed for their issuance . . . but in an attempt to punish . . .

   and improperly assist [Costlow] in another proceeding” (Dkt. No. 49

   at 22). Kief contends that probable cause existed for the charges

   against Ballock and his arrest (Dkt. No. 144-1 at 12-15).

         The required elements of a malicious prosecution claim under

   West Virginia state law include:

         (1) that the prosecution was set on foot and conducted to
         its termination, resulting in plaintiff’s discharge; (2)
         that it was caused or procured by defendant; (3) that it
         was without probable cause; and (4) that it was
         malicious. If plaintiff fails to prove any of these, he
         can not recover.

   Goodwin v. City of Shepherdstown, 825 S.E.2d 363, 368 (W. Va. 2019)

   (citing Radochio v. Katzen, 114 S.E. 746 (W. Va. 1922)).

         In the Fourth Circuit, the foundational element for a § 1983

   claim for malicious prosecution is an unlawful seizure in violation

   of the Fourth Amendment. Brooks v. City of Winston-Salem, 85 F.3d

   178, 184 (4th Cir. 1996). Thus, Ballock must prove that a defendant

   caused a seizure pursuant to legal process unsupported by probable

   cause, and that criminal proceedings terminated in his favor. Evans

   v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012).

         Here, probable cause existed for Ballock’s arrest. In addition



                                        20
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 21 of 48 PageID #: 5728



   BALLOCK V. COSTLOW, ET AL.                                           1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   to Gaskin’s assessment that probable cause for criminal harassment

   charges existed based on Ballock’s messages to Costlow, Assistant

   Prosecuting Attorney Scott determined there was probable cause to

   pursue harassment charges against Ballock. See, e.g., Evans, 703

   F.3d at 647-48 (holding that, in § 1983 cases, acts of independent

   decision-makers, such as prosecutors and judges, shielded police

   officers from a malicious prosecution claim when there was no

   evidence that an officer misled or pressured the prosecutor); Pote

   v. Jarrell, 412 S.E.2d 779, 775 (W. Va. 1991) (explaining that

   acting   on   advice   of   counsel   can    be   an   absolute   defense   for

   malicious prosecution when prosecution was in good faith and

   obtained after a accurate disclosure of the facts on which advice

   is   sought   (citations    omitted)).      And   Magistrate   Holepit   found

   probable cause to issue warrants for Ballock’s arrest. The FBI, as

   well, concluded by a preponderance of evidence that Ballock had

   harassed Costlow through his emails and text messages(Dkt. Nos.

   114-19 at 15; 114-22 at 12; 114-24 at 4; 114-25 at 3).

         The topics of Ballock’s email and text messages ranged from

   insults regarding Costlow’s parenting and sex life (Dkt. Nos. 114-

   7; 114-10) to unrequited attempts at reconciliation (Dkt. Nos. 114-

                                         21
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 22 of 48 PageID #: 5729



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   9; 116-13). The volume and frequency of these communications were

   staggering; among others, Ballock sent Costlow 61 text messages

   over a 12-hour period on May 17, 2013 (Dkt. No. 116-15), and 40

   emails in just over 2 hours on October 11, 2012 (Dkt. No. 114-12).

   It is beyond dispute that, in total, the content and number of

   these messages established probable cause that Ballock “repeatedly

   harass[ed] . . . another.”4 W. Va. Code § 61-2-9a(b).

         Moreover, Ballock conceded as much in his deposition, where he

   admitted that he continued to contact Costlow after she had asked

   him to stop. This alone establishes probable cause that he “us[ed]

   a . . . mobile phone . . to . . . [m]ake contact with a person

   after being requested by the person to desist.” W. Va. Code § 61-

   3C-12(a)(2); Dkt. No. 114-2 at 10. Thus, Ballock’s denial that he

   voluntarily admitted to the Monongalia County Prosecuting Attorney

   that probable cause existed for his arrest is overwhelmed by

   evidence that probable cause did exist.

         Nor can Ballock establish that his prosecution was undertaken



         4
          “Harasses” is defined as willful conduct directed at a
   specific person or persons which would cause a reasonable person
   mental injury or emotional distress. W. Va. Code § 61-2-9a(f)(3).

                                        22
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 23 of 48 PageID #: 5730



   BALLOCK V. COSTLOW, ET AL.                                             1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   with malice, which constitutes a separate element of his state law

   malicious prosecution claim. Magistrate Holepit’s issuance of two

   warrants is fatal to Ballock’s contention that Kief acted with

   “malign intent” because the issuance of an arrest warrant is the

   “clearest      indication”    that   [Kief]   “acted     in   an    objectively

   reasonable manner, or in ‘objective good faith’.” Messerschmidt v.

   Millender, 565 U.S. 535, 546 (2012) (internal citation omitted).

   Even if the ultimate dismissal of the criminal charges could be

   considered     a     termination   in   Ballock’s    favor,    this   fact    is

   immaterial inasmuch as the other two other elements of Ballock’s

   claim     of   malicious     prosecution––lack    of     probable   cause    and

   malice––are lacking. Kief therefore is entitled to summary judgment

   as to Counts Two and Five.

           3. Count Nine: Intentional Infliction of Emotional Distress

           Ballock alleges that Kief acted outrageously and with reckless

   disregard      for    “community     standards”     by   “encourag[ing]      and

   support[ing] his prosecution” (Dkt. No. 49 at 29). In response,

   Kief contends that his conduct does not meet the legal standard of

   an outrageous act (Dkt. No. 114-1 at 24-25). Ballock’s argument, at

   bottom, relies entirely on an email from Kief to Costlow (Dkt. No.

                                           23
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 24 of 48 PageID #: 5731



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   124 at 21).5

         To prevail on an intentional infliction of emotional distress

   claim, Ballock must prove:

         (1) that the defendant’s conduct was atrocious,
         intolerable, and so extreme and outrageous as to exceed
         the bounds of decency; (2) that the defendant acted with
         the intent to inflict emotional distress, or acted
         recklessly when it was certain or substantially certain
         emotional distress would result from his conduct; (3)
         that the actions of the defendant caused the plaintiff to
         suffer emotional distress; and, (4) that the emotional
         distress suffered by the plaintiff was so severe that no
         reasonable person could be expected to endure it.

   Travis v. Alcon Labs., Inc., 504 S.E.2d 419, 425 (W. Va. 1998).

         Whether conduct may reasonably be considered outrageous is a

   legal question. Id. at 369. The West Virginia Supreme Court of

   Appeals has elaborated on the type of conduct that may give rise to

   liability:

         [I]t has not enough to say that “the defendant has acted
         with an intent which is tortious or even criminal, or
         that he has intended to inflict emotion distress, or
         even that his conduct has been characterized by


         5
          As a matter of law, neither Kief’s assignment of Gaskins to
   investigate Costlow’s harassment complaint, nor Ballock’s arrest
   based on probable cause was outrageous. Given the safety concerns
   of the State Police regarding Ballock’s authorization to carry a
   firearm, it was not outrageous to arrest Ballock in a secure
   courthouse, rather than at his home or place of work.

                                        24
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 25 of 48 PageID #: 5732



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

         ‘malice,’ or a degree of aggravation which would entitle
         the plaintiff to punitive damages for another tort.”

   Id. at 425-26 (citation omitted). Notably, “[t]he elements to

   establish a malicious prosecution case are less severe than an

   action for outrageous conduct.” Hines v. Hills Dep’t Stores, Inc.,

   454 S.E.2d 385, 390 (W. Va. 1994) (per curiam) (holding that a

   jury’s determination that probable cause precluded a claim for

   malicious prosecution also negated an action for outrageous conduct

   because malicious prosecution requires a lesser degree of proof).

         Kief’s email to Costlow followed a hearing where the Family

   Court judge declined to unseal a forensic psychiatry report of

   Costlow that Ballock had argued contained exculpatory evidence

   favorable to his case (Dkt. No. 124 at 21). In his email to

   Costlow, Kief stated: “I’m sure [Ballock] has tucked his tail

   between his legs and was humiliated . . . I am so glad he shot

   Scott down for everything” (Dkt. No. 114-27). Even viewed most

   favorably to Ballock, the remarks establish no more than that Kief

   may have reacted as a zealous advocate for a victim. But they do

   not establish the level of outrageousness required to sustain an


                                        25
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 26 of 48 PageID #: 5733



   BALLOCK V. COSTLOW, ET AL.                                            1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   intentional infliction of emotional distress claim under West

   Virginia law.

         In this vein, it is probative that Ballock never learned of

   Kief’s   email   until   after   it   was   produced    in    the   course   of

   discovery. As he was unaware of its existence at the time it was

   sent, he cannot establish the element of causation necessary to

   sustain a successful intentional infliction of emotional distress

   claim. Because Ballock cannot meet his high burden of establishing

   that Kief’s conduct was outrageous, Kief is entitled to summary

   judgment as to Count Nine.

         4. Count    Ten:   Tortious     Interference     with   an    Employment
         Contract

         In his third amended complaint, Ballock alleges that, after he

   visited a State Police detachment, “a uniformed representative” of

   the State Police visited the FBI resident agency and lodged a

   complaint about Ballock’s lawsuit (Dkt. No. 49 at 31). Not only

   does the person at issue remain unidentified, Kief contends that

   his communications with the FBI about Ballock were truthful and not

   causally connected to Ballock’s termination (Dkt. No. 114-1 at 18-


                                         26
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 27 of 48 PageID #: 5734



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   20). In reply, Ballock alleges that when Kief spoke with the FBI

   his petition for expungement of his criminal conviction was pending

   in state court, and characterizes Kief’s discussion as “reckless at

   best” (Dkt. No. 124 at 20).

         To   establish   tortious    interference    with    a   contract,   a

   plaintiff must show (1) the existence of a contractual or business

   relationship or expectancy; (2) an intentional act of interference

   by a party outside that relationship or expectancy; (3) proof that

   the interference caused the harm sustained; and (4) damages. Syl

   Pt. 5, Hatfield v. Health Mgmt. Assocs. of W. Va., 672 S.E.2d 395,

   403 (W. Va. 2008) (quoting Syl. Pt. 2, Torbett v. Wheeling Dollar

   Sav. & Trust Co., 314 S.E.2d 166 (W. Va. 1983)). Kief cannot be

   liable if any interference was justified. Id.; Torbett, 314 S.E.2d

   215-26 (adopting Restatement (Second) of Torts § 772 (1979) and

   holding that giving truthful information is an absolute bar to a

   claim of tortious interference, whether or not the information is

   requested).

         Beyond his bare allegation, Ballock has offered no evidence

   that Kief visited the FBI in an attempt to interfere with his

                                        27
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 28 of 48 PageID #: 5735



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   employment. Kief denies doing so and Ballock produced no evidence

   refuting that denial. But even if evidence sufficient to make out

   a prima facie case of such a visit did exist, there is no factual

   dispute that any communications that Kief may have had with the FBI

   fail to rise to the level of tortious interference with employment.

   The first of these communications occurred when a state trooper,

   either Kief or Gaskins, notified the FBI that Ballock was under

   criminal investigation. When interviewed by the FBI on April 14,

   2016, Kief was responding to the FBI’s request. Finally, it was

   only after Ballock visited to the State Police detachment that Kief

   called the FBI to report Ballock’s alleged harassment.

         Significantly, Ballock has failed to establish that any of

   Kief’s communications with the FBI were untruthful. That fact alone

   fatally undermines his claim of tortious interference. Nor does

   Ballock offer any evidence that Kief’s actions proximately caused

   his   termination.     His   claim   that    Kief   “set   in   motion    an

   investigation process [in the FBI]” (Dkt. No. 124 at 15-16), fails

   for the reason that the FBI never discussed the State Police

   investigation in its March 5, 2019 termination letter. According to

                                        28
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 29 of 48 PageID #: 5736



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   the FBI, Ballock was terminated for weapons safety violations,

   unprofessional off-duty conduct, and lying under oath (Dkt. Nos.

   114-25 at 2; 124 at 6).

         Furthermore, Ballock’s allegation that the FBI interviewed

   Kief while Ballock’s petition for expungement was pending is

   factually inaccurate. Based on the evidence of record, it is

   undisputed that the FBI interviewed Kief roughly one week after the

   criminal charges against Ballock were dismissed on April 7, 2016

   (Dkt. No. 128 at 14). And the expungement order states that the

   petition for expungement was filed more than 60 days after that

   dismissal (Dkt. No. 128-8). Tellingly, W. Va. Code § 61-11-25(e)

   only prohibits public officers from discussing charges following an

   expungement order, not after the filing of an expungement petition.

   Thus, the timing of Kief’s interview with the FBI provides no

   support   for   Ballock’s   claim   of    intentional   interference   with

   employment, let alone the “reckless” interference he has alleged.

   The Court therefore GRANTS Kief’s motion for summary judgment as to

   Count Ten.



                                        29
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 30 of 48 PageID #: 5737



   BALLOCK V. COSTLOW, ET AL.                                           1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

          5. Count Six: Conspiracy

          In Count Six of his third amended complaint, Ballock alleges

   that Kief and Costlow agreed to commit wrongful acts. Count Six

   does not allege whether Ballock is pursuing his conspiracy claim

   under state law or § 1983 (Dkt. No. 49 at 27). Nor does it describe

   the nature of the agreement or the unlawful acts committed. It also

   does not allege what the unlawful goal was or specify the unlawful

   means used to accomplish it. Kief argues that, whether under

   federal or state law, Ballock has not offered even a shred of

   evidence establishing that he and Costlow shared a conspiratorial

   objective, came to a mutual agreement to accomplish some unlawful

   goal, or mutually agreed to use unlawful means to accomplish some

   otherwise lawful goal (Dkt. No. 114-1 at 26-30).

          Under West Virginia law, a conspiracy requires “a combination

   of two or more persons by concerted action to accomplish an

   unlawful purpose or to accomplish some purpose, not in itself

   unlawful, by unlawful means.” Dunn v Rockwell, 689 S.E.2d 255, 268

   (W. Va. 2009); see also Hays v. Bankers Trust Co. Of Ca., 46 F.

   Supp   .2d   490,   497   (S.D.   W.   Va.   Apr.   19,   1999)   (“[A]   civil

                                          30
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 31 of 48 PageID #: 5738



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   conspiracy is a combination to commit a tort”).

         The   elements   of   a   §   1983   conspiracy   claim   include    a

   requirement that the plaintiff establish that his constitutional

   rights were violated because the defendants “acted jointly in

   concert and that some overt act was done in furtherance of the

   conspiracy.” Hinkle v. City of Clarksburg, 81 F.3d 416, 421 (4th

   Cir. 1996). To survive summary judgment on a § 1983 conspiracy

   claim, it is incumbent on Ballock to produce sufficient evidence

   from which a jury may conclude that Kief and Costlow “shared the

   same conspiratorial objective,” that is they “positively or tacitly

   came to a mutual understanding to try to accomplish a common and

   unlawful plan.” Id.

         Acknowledging the woefully inadequate factual allegations of

   Ballock’s conspiracy claim, Ballock’s attorney urges the Court to

   liberally construe Count Six of the third amended complaint to

   include a conspiracy claim under § 1983, arguing that when the

   first complaint was filed, Ballock was representing himself           (Dkt.

   Nos. 1, 138). This argument is unavailing, however, since Ballock

   was represented by counsel when he filed both his second and third

                                        31
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 32 of 48 PageID #: 5739



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   amended complaints. In any event, Ballock’s attempt to state a

   colorable conspiracy claim, whether under federal or state law, is

   fatally flawed.6 Not only has no conspiracy claim been adequately

   pled, there simply are no material facts in dispute to support the

   existence of a conspiracy under any legal theory.

         Even when all the evidence of record is considered in the

   light most favorable to Ballock, he has failed to establish a

   conspiracy under § 1983 or state law for two reasons. First, Kief

   committed no unlawful act; therefore no tort or constitutional

   violation exists on which to base any conspiracy claim involving

   him. Syl. pt. 8, Dunn, 689 S.E.2d at 259 (2009) (“The cause of



         6
         Ballock’s theory of conspiracy is set forth not in his third
   amended complaint but in his summary judgment briefings where he
   argues that communications between Kief and Costlow show an
   agreement to unlawfully circumvent “court orders” (Dkt. No. 124 at
   21-22). The Court presumes that these “court orders” are the
   attachment to the motion to dismiss Ballock’s criminal charges and
   the injunctive relief provided in the divorce decree. Notably,
   however, Ballock does not mention the divorce decree at all in his
   third amended complaint, although he had knowledge of it from the
   outset of the litigation. Cumpston v. Central Supply Company West
   Virginia, No. 1:17CV61, 2018 WL 4855216 (N.D. W. Va. Oct. 5, 2018).
   Therefore, as a threshold matter, Ballock has failed to
   sufficiently plead a conspiracy under § 1983 or state law. This
   alone is a ground for dismissal.

                                        32
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 33 of 48 PageID #: 5740



   BALLOCK V. COSTLOW, ET AL.                                             1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   action is not created by the conspiracy but by the wrongful acts

   done by the defendants to the injury of the plaintiff.”). Indeed,

   “[a] conspiracy is not, itself, a tort,” and so “[i]t is the tort,

   and each tort, not the conspiracy, that is actionable.” Id. (citing

   Segall v. Hurvitz, 114 Wis.2d 471, 481 (Wis. App.1983). Thus, a

   conspiracy as to Kief cannot be based on any dismissed causes of

   action.

         Second, there is no genuine dispute about whether Kief and

   Costlow ever reached an unlawful agreement. Specifically, email

   communications     between   Costlow      and   the   State   Police    do   not

   establish a mutual agreement or conspiratorial objective between

   Kief and Costlow to accomplish some unlawful goal or to use

   unlawful means to accomplish a lawful goal. First, a September 8,

   2013 email from Costlow to Gaskins merely informs Gaskins of the

   date and time of the family court hearing. It discusses no illegal

   common plan or scheme and, importantly, does not evince that Kief

   was involved in or even knew of these discussions (Dkt. No. 114-

   26). Whether or not Costlow may have hoped Ballock’s arrest would

   prejudice the Family Court judge in her favor, there is absolutely


                                        33
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 34 of 48 PageID #: 5741



   BALLOCK V. COSTLOW, ET AL.                                          1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   no evidence that Kief shared this objective.

         Second, on March 7, 2016, Kief responded to an email from

   Costlow advising that the Family Court judge had not unsealed her

   psychological evaluation. Kief’s reply––“I’m sure [Ballock] has

   tucked his tail between his legs and was humiliated . . . I am so

   glad he shot Scott down on everything”––(Dkt. No. 114-27) may have

   been injudicious, but it falls far short of establishing that Kief

   and Costlow acted jointly in an effort to illegally influence the

   Family Court judge to bar release of the evaluation, or even agreed

   to attempt to do so.

         Finally, an email on April 14, 2016 implies that Kief had

   asked Costlow if there was anything important she wanted him to

   share with the FBI. (Dkt. No. 114-29). In his response to Kief’s

   motion   for   summary   judgment,    Ballock   relies    heavily   on   this

   communication to argue that a prima facie case exists that Kief and

   Costlow shared a common, unlawful purpose to circumvent “court

   orders” (Dkt. No. 124 at 21), presumably (1) the attachment to the

   motion to dismiss Ballock’s criminal case in which Costlow agreed

   she   would    not   communicate     “any   disparaging    information    or


                                        34
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 35 of 48 PageID #: 5742



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   commentary to Scott Ballock’s employer or place of employment” and

   (2) the divorce decree prohibiting the parties from contacting one

   another’s employers (Dkt. Nos. 114-21 at 3).

          Kief   contends   he   was   asking    Costlow    to   refresh    his

   recollection about details of an investigation that had begun three

   years earlier (Dkt. No. 114-1 at 29). Although he testified that he

   did not know the Family Court judge had ordered Costlow not to

   communicate with the FBI about Ballock (Dkt. No. 114-3 at 21), in

   an email to Kief on August 11, 2014, Costlow mentions that she had

   “signed an agreement to not contact the FBI” (Dkt. No. 117-1 at

   26).

          Even if Costlow told Kief at one point about the agreement not

   to contact the FBI, there is no evidence Kief intended to subvert

   the terms of the divorce decree, or that such a goal was even on

   his mind when he asked Costlow to refresh his recollection. There

   also is no evidence that Kief knew the specific language of the

   divorce decree or agreed with Costlow to help her violate a court

   order.

          Tellingly, in a follow up email, Costlow told Kief that she


                                        35
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 36 of 48 PageID #: 5743



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   planned to meet with the FBI (Dkt. No. 117-1 at 35). Since she made

   her own plans to do so, there was no reason fo Kief to assist her

   in circumventing the divorce decree or the attachment to the motion

   to dismiss Ballock’s harassment charges. Clearly, Costlow alone

   made the decision to speak to the FBI, and Ballock cannot establish

   any material question of fact in dispute regarding this issue.

   Accordingly, the Court GRANTS Kief’s motion for summary judgment as

   to Count Six, the conspiracy claim.

         6. Qualified Immunity

         Alternatively, Kief contends that he has not violated any

   clearly established law and is therefore qualifiedly immune from

   suit under both West Virginia and federal law (Dkt. No. 114-1 at

   14). Under West Virginia law, a public executive or official acting

   within the scope of his or her authority may be entitled to

   qualified immunity from personal liability for official acts. State

   v. Chase Sec., Inc., 424 S.E.2d 591, 599-600 (W. Va. 1992). Where

   there is no dispute regarding the foundational facts, the ultimate

   determination of whether qualified immunity bars a civil action is

   one of law for the court to decide. Syl. pt. 1, Hutchison v. City


                                        36
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 37 of 48 PageID #: 5744



   BALLOCK V. COSTLOW, ET AL.                                            1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   of Huntington, 479 S.E.2d 649, 654 (W. Va. 1996).

         Under   West   Virginia   law,    in   order   to   determine   whether

   qualified immunity applies to Kief, the “[C]ourt must determine

   whether [Ballock] has demonstrated that [discretionary] acts or

   omissions are in violation of clearly established statutory or

   constitutional rights or laws of which a reasonable person would

   have known or are otherwise fraudulent, malicious, or oppressive.”

   W. Va. Bd. Of Educ. v. Marple, 782 S.E.2d 75, 84 (W. Va. 2015)

   (citing Chase Securities, 424 S.E.2d at 591); see also Syl. pt. 11,

   W. Va. Reg’l Jail & Corr. Fac. Auth. v. A.B., 766 S.E.2d 751 (W.

   Va. 2014). If Ballock cannot make such a showing, Kief is immune

   from liability.

         Similarly, in the Fourth Circuit, “[t]o successfully avail

   [himself] of qualified immunity, [Kief] must show either that no

   constitutional violation occurred or that the right violated was

   not clearly established at the time it was violated.” Hunter v.

   Town of Mocksville, 789 F.3d 389, 396 (4th Cir. 2015). Courts must

   decide (1) “whether a constitutional right would have been violated

   on the facts alleged” and (2) assuming the violation of the right


                                          37
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 38 of 48 PageID #: 5745



   BALLOCK V. COSTLOW, ET AL.                                           1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   is established, “whether the right was clearly established at the

   time such that it would be clear to an objectively reasonable

   officer that his conduct violated that right.” Gilmore, 278 F.3d at

   366-67 (internal citations and quotations omitted); see also Hupp

   v. Cook, 931 F.3d 307, 318 (4th Cir. 2019).

               a. Violation of State Law or Otherwise              Fraudulent,
               Malicious, or Oppressive Conduct

         Under   state    law,   Ballock    cannot   establish   the   essential

   element of a violation of a state statute or other law. Nor can he

   establish that Kief’s acts were “otherwise fraudulent, malicious,

   or oppressive.”       Marple, 782 S.E.2d at 84. In the first place, he

   has not alleged fraud or oppression, nor has he established a prima

   facie case that Kief’s actions were motivated by malice. As

   discussed earlier in this opinion, the existence of probable cause

   to arrest Ballock negates any finding of malice. Furthermore, there

   is no evidence that any of Kief’s communications were untruthful or

   unjustified. Thus, qualified immunity applies so long as Kief did

   not violate any of Ballock’s clearly established constitutional

   rights.



                                           38
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 39 of 48 PageID #: 5746



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

               b. Violation of Clearly Established Constitutional Rights

         When viewed in the light most favorable to Ballock, there is

   no evidence that Kief violated any of Ballock’s clearly established

   constitutional rights. First, as discussed earlier, Ballock’s abuse

   of process claims do not rise to the level of a denial of due

   process. Further, his malicious prosecution claims are legally

   infirm and do not amount to an unlawful seizure in violation of the

   Fourth Amendment. Ballock has failed to show either that Kief acted

   unreasonably in assigning the criminal investigation to Gaskins or

   secured Ballock’s arrest without probable cause. Contra Hupp, 931

   F.3d at 307 (finding that an officer did not act in an objectively

   reasonable fashion when the magistrate’s probable cause finding was

   based on false statements by an officer). Thus, no violation of

   Ballock’s Fourth Amendment rights occurred.

         Finally, Kief did not violate Ballock’s liberty interest in

   continued government employment. To prove such a deprivation,

   Ballock must show that any injury to his reputation was accompanied

   by a state action that “distinctly altered or extinguished his

   legal status.” Shirvinski v. U.S. Coast Guard, 673 F.3d 308, 314-15


                                        39
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 40 of 48 PageID #: 5747



   BALLOCK V. COSTLOW, ET AL.                                             1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   (4th Cir. 2012). Although termination of government employment that

   “foreclose[s]     freedom     to   take    advantage   of    other   employment

   opportunities” may amount to such a showing, such alteration or

   extinguishment must be “a result of the state action complained

   of.” Paul v. Davis, 424 U.S. 693, 710-11 (1976) (describing the

   reputational harm stigma plus test).

         Here, the FBI’s stated reasons for terminating Ballock are

   unrelated    to   any    of   Kief’s      actions.   These   reasons    include

   (1)weapons safety violations; (2) unprofessional off-duty conduct;

   and (3) and lying under oath. Accordingly, if other employment

   opportunities     were    foreclosed        to   Ballock     because   of   his

   termination, it was not the result of any state action by Kief. The

   Court therefore GRANTS summary judgment to Kief on the alternative

   ground of qualified immunity.

   B.    CLAIMS AGAINST DEFENDANT ELLEN RUTH COSTLOW

         According to Ballock, his allegations against Costlow were

   triggered by Kief’s investigative call to her in response to

   Ballock’s father’s allegation that she was having an affair with

   Berry. After receiving Kief’s call, Costlow filed a criminal


                                          40
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 41 of 48 PageID #: 5748



   BALLOCK V. COSTLOW, ET AL.                                            1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   complaint alleging that Ballock was harassing her with unwelcome

   emails and text messages. Ballock further claims that Costlow gave

   false    information   to   Gaskins    as   part   of   the   State    Police

   investigation into her allegations of harassment. Ballock contends

   that Costlow’s communications with Kief and Gaskins support his

   conspiracy claims and preclude summary judgment. Finally, Ballock’s

   claims against Costlow involve her conversations with the FBI in

   May, 2016, which Ballock contends directly violated her written

   obligations under the attachment to the motion to dismiss and under

   her final divorce decree.

           1. Counts One, Two, Six, and Seven: Abuse of Process under §
           1983, Malicious Prosecution under § 1983, Conspiracy, and
           Defamation under § 1983

           Costlow argues that an absence of any conspiracy requires

   dismissal of all § 1983 claims against her because she is a private

   individual (Dkt. No. 116-1 at 15). In his response, Ballock attacks

   Costlow’s credibility, arguing that it is for a jury to decide

   whether to credit her version of the facts (Dkt. No. at 126 at 2).

   He restates his allegation that she conspired with Kief, and adopts

   by reference his conspiracy argument against Kief. Id. at 4. In her


                                         41
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 42 of 48 PageID #: 5749



   BALLOCK V. COSTLOW, ET AL.                                            1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   reply, Costlow argues that Ballock does not contest the evidence of

   probable cause for his arrest, and asserts that no order prevented

   her from speaking with the State Police (Dkt. No. 131 at 2, 18).

         A private party may be liable under § 1983 when the party

   participates    with   a   state   actor   in   a   conspiracy   to   violate

   another’s constitutional rights, Lugar v. Edmondson Oil Co., Inc.,

   457 U.S. 922, 930-31, or where there exists an interdependence or

   “symbiosis” between the private and the state actors. Jackson v.

   Pantazes, 810 F.2d 426, 430 (4th Cir. 1987). A private party’s

   “mere furnishing of information to police officers who take action

   thereon does not constitute joint action under color of state law.”

   Hessami v. Corp. of Ranson, 170 F. Supp .2d 626, 624 (N.D. W. Va.

   2001) (citing Lee v. Town of Estes Park, 820 F.2d 1112, 1115 (10th

   Cir. 1987)). Symbiosis exists when the state profited from a

   private wrong. Rendell-Baker v. Kohn, 457 U.S. 830 (1982).

          As discussed earlier, there is no evidence that Kief and

   Costlow participated in a conspiracy. Costlow contends that she was

   not a party to the decision to criminally charge Ballock (Dkt. No.

   116-1 at 18), and also argues convincingly that merely providing


                                        42
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 43 of 48 PageID #: 5750



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   Gaskins with the DVD-R containing Ballock’s messages during his

   investigation in September, 2013, did not involve her in a common,

   unlawful plan with Kief. Id. at 19.

         After careful review of the evidence of record, the Court

   concludes that there is insufficient evidence to support the

   elements   of   a   conspiracy   claim    involving   Costlow    and   Kief.

   Moreover, there is no evidence whatsoever that the state profited

   from Costlow’s actions. Accordingly, Costlow is entitled to summary

   judgment as to Counts One, Two, Six, and Seven.

         2. Counts Four and Five: Abuse of Process and Malicious
         Prosecution under State Law

         Because Ballock is unable to establish that the criminal

   process was used against him for anything other than prosecuting

   him for offenses for which probable cause existed, his state law

   abuse of process and malicious prosecution claims against Costlow

   fail as a matter of law. Additionally, for the reasons discussed

   earlier in this opinion, his abuse of process claims against

   Costlow are time barred. The Court therefore GRANTS Costlow’s

   motion for summary judgment as to Counts Four and Five.



                                        43
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 44 of 48 PageID #: 5751



   BALLOCK V. COSTLOW, ET AL.                                           1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

          3. Counts Eight, Nine, Eleven, Twelve, and Thirteen: Slander,
          Intentional Infliction of Emotional Distress, Tortious
          Interference with an Employment Contract, Defamation, and
          Breach of Contract under State Law

          In filing his complaint, Ballock invoked federal question

   jurisdiction under 28 U.S.C. §§ 1983, 1331, and 1343, as well as

   this   Court’s     supplemental   jurisdiction   pursuant     to   28   U.S.C.

   § 1367(a) (Dkt. No. 49 at 2). Under 28 U.S.C. § 1367(c)(3), the

   Court “may decline to exercise supplemental jurisdiction” and has

   discretion    to    dismiss   state   claims   where,   as   here,   “it   has

   dismissed all claims over which it has original jurisdiction.”

          “Among factors that inform this discretionary determination

   are convenience and fairness to the parties, the existence of any

   underlying federal policy, comity, or considerations of judicial

   economy.” Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir. 1995)

   (citing Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7

   (1988) (“[I]n the usual case in which all federal-law claims are

   eliminated before trial, the balance of factors . . . point toward

   declining to exercise jurisdiction over the remaining state-law

   claims.”)); see, e.g., Keating v. Neb. Public Power Dist. 660 F.3d



                                         44
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 45 of 48 PageID #: 5752



   BALLOCK V. COSTLOW, ET AL.                                             1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   1014, 1018-19 (8th Cir. 2011) (affirming district court’s dismissal

   of state law claims in light of summary judgment on § 1983 claim).

         Fairness concerns any prejudice to the parties. McCullough v.

   Branch Banking & Trust, 844 F. Supp. 258, 261 (E.D.N.C. 1993).

   Under West Virginia law, for one year from the date of an order

   dismissing an action, a party may re-file an action involuntarily

   dismissed for any reason not based on the merits. W. Va. Code § 55-

   2-18. Because Ballock’s remaining claims were timely filed in

   federal court, if dismissed here, they would not be time-barred

   should he chose to re-file them in state court. Thus, a dismissal

   without   prejudice,     although   perhaps     an    inconvenience,      is   not

   unfair. Accordingly, the first factor weighs in favor of dismissing

   Ballock’s state law claims.

         As to the second and third factors, no underlying federal

   policy weighs in favor of the Court maintaining jurisdiction over

   Ballock’s remaining state law claims. Indeed, the criminal and

   family    law   issues   that   remain    are   “at    the   heart   of    state

   sovereignty.” Harper v. Public Service Com’n of W. Va., 396 F.3d

   348, 354 (4th Cir. 2005)(“that which must be respected through

                                        45
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 46 of 48 PageID #: 5753



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   ‘comity’ is identical to the traditional ‘areas of paramount state

   concern,’ and also the same as the ‘important state interests’

   test” (internal citations omitted)); see also Mills v. Mills, 2:04-

   23286-DCN-GCK, 2006 WL 8443489, at *3 (D.S.C. April 5, 2006)

   (“Family law is among the most central state law interests.”).

         Ballock’s remaining claims all arise from writings attached to

   a motion to dismiss and a final divorce decree, both of which were

   filed in West Virginia state court (Dkt. Nos. 114-21; 117-1). It

   therefore is clearly in the state courts’s interest to interpret

   and, if necessary, enforce its earlier rulings. Moreover, Ballock

   has repeatedly asserted that this matter belongs in Family Court

   (Dkt. Nos. 124 at 15; 117 at 6). Thus, the second and third factors

   weigh strongly in favor of declining to exercise supplemental

   jurisdiction here.

         Finally, because this case is in the summary judgment phase,

   no overriding interest of judicial economy will be served by

   dismissing    the   claims.   This   factor   thus   weighs   in   favor   of

   retaining    jurisdiction;    standing    alone,   however,   it   does    not

   outweigh the compelling fact that all remaining claims against

                                        46
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 47 of 48 PageID #: 5754



   BALLOCK V. COSTLOW, ET AL.                                             1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

   Costlow   involve   quintessentially      state   law   causes    of    action.

   Therefore, given that all federal claims have been dismissed, the

   Court concludes that the balance of factors weighs strongly in

   favor of declining to exercise jurisdiction over the remaining

   state law claims. Pursuant to 28 U.S.C. § 1367(c)(3), therefore,

   the   Court   DISMISSES   Counts   Eight,   Nine,   Eleven,      Twelve,   and

   Thirteen WITHOUT PREJUDICE as to Costlow.

                    V. CONCLUSION AND SUMMARY OF RULINGS

         In conclusion, for the reasons discussed, the Court:

   •     GRANTS Kief’s motion for summary judgment as to all counts

         [Dkt. No. 114], and DISMISSES those claims WITH PREJUDICE;

   •     GRANTS IN PART Costlow’s motion for summary judgment as to

         Counts One, Two, Four, Five, Six, Seven, and Ten [Dkt. No.

         116], and DISMISSES those claims WITH PREJUDICE;

   •     DISMISSES WITHOUT PREJUDICE Ballock’s remaining state law

         claims against Costlow, Counts Eight, Nine, Eleven, Twelve,

         and Thirteen; and

   •     DENIES AS MOOT Kief’s motions in limine (Dkt. Nos. 149, 150).

         It is so ORDERED.

                                        47
Case 1:17-cv-00052-IMK-MJA Document 163 Filed 12/20/19 Page 48 of 48 PageID #: 5755



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                 MEMORANDUM OPINION AND ORDER GRANTING
           KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
        GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
   [DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
   PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

         The Court    DIRECTS   the Clerk to transmit copies of this

   Memorandum Opinion and Order to counsel of record and to the Clerk

   of the Circuit Court of Monongalia County, West Virginia. The Court

   further DIRECTS the Clerk to remove this action from the active

   docket of this court.

   DATED: December 20, 2019

                                      /s/ Irene M. Keeley
                                      IRENE M. KEELEY
                                      UNITED STATES DISTRICT JUDGE




                                        48
